Citation Nr: 1540073	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected right knee, ankle, and heel disabilities.
 
2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II (DM II).
 
3.  Entitlement to a separate evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1971, with subsequent service with the Texas Army National Guard (ARNG) from September 1978 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) from May 2008, August 2009, and June 2014 rating decisions and an April 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at an October 2014 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

This matter was previously before the Board in January 2015, when the matters on appeal were remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, with regard to all claims on appeal, the Board's January 2015 remand directed that complete VA treatment records be obtained from May 2012 to the present.  The claims file reflects that additional VA treatment records were obtained, but they are from October 2013 to February 2015.  There is no indication as to why records from May 2012 to October 2013 were not associated with the claims file.  On remand, attempts to obtain VA treatment records from this time period should be made.  In addition, updated treatment records, from February 2015 to present should be obtained.  

Also, a June 2015 VA examination report indicated that the Veteran applied for Social Security Administration (SSA) benefits in 2014/2015, but was told he did not have "enough quarters" to receive benefits.  A March 2015 SSA inquiry indicated that the Veteran had an SSA claim denied.  It is not clear which disability or disabilities the Veteran asserted rendered him disabled for SSA purposes at that time.  Thus, the records upon which the Veteran's claim was denied may serve as relevant evidence in the current appeal.  On remand, the AOJ should obtain and associate with the claims file the Veteran's SSA records.

Regarding the claims for increased ratings for DM II and left lower extremity peripheral neuropathy, the January 2015 remand directed that these matters be readjudicated with consideration of evidence added to the claims file subsequent to the last July 2014 supplemental statement of the case (SSOC), specifically a September 2014 VA diabetes mellitus and diabetic sensory-motor peripheral neuropathy examination.  The July 2015 SSOC readjudicated these matters, however, the September 2014 VA examination was not considered.  Therefore, on remand, these issues should be readjudicated, with consideration of all evidence added to the claims file since the July 2014 SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claim for service connection for a back condition, a VA examination was conducted in June 2015.  The examiner noted the Veteran's diagnosis of spondylosis of the lumbar spine.  The examiner then opined that it was less likely than not that the Veteran's back condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  In his rationale, the examiner indicated that the service treatment records showed only a right knee injury in 1979, and that in 1980 he had surgery on his right knee only.  The examiner also indicated that between 1984 and 2003 there was no history of lumbar spine disease.  The examiner indicated that there was no active duty documentation to support a "back nexus or treatment."  Regarding secondary service connection, the examiner's rationale is confusing.  The examiner discussed how the spine was made up of three segments, and how each of the segments form three natural curves that are important to balance and help to stand upright.  The examiner then stated that the Veteran's August 2014 MRI of the thoracic spine was normal and that his lumbar spine MRI was abnormal, and that literature "scientific medial rigorous scholarly material is silent for other causes of spine injury secondary to i.e., right knee, ankle, and heel."  The examiner then noted that the Veteran's 1997 right knee MRI was normal.  The examiner also discussed walking and weight distribution between lower extremities, and indicated that weight distribution "does not go up against gravity it goes down to the center of the earth," therefore making his knee incapable of affecting the spine.    

The June 2015 VA examiner's opinion did not provide an adequate discussion of why the Veteran's back condition was less likely than not caused by the Veteran's service-connected right knee, ankle, and heel disabilities, as requested in the January 2015 remand.  While the examiner discussed some general medical information, the examiner provided no citation to the evidence of record in support of his opinion.  Furthermore, his citation to medical literature is confusing.  The VA examiner also did not discuss whether the Veteran's back condition was aggravated by his service-connected right knee, ankle, and heel disabilities.  Thus, the Board finds that a remand for a new VA examination and medical opinion with a clear rationale that cites to the evidence of record is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).    

With regard to the issue of TDIU, the Board finds that this claim is inextricably intertwined with the other issues on appeal, as the resolution of those issues might have bearing upon the Veteran's claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU should therefore be considered after the other claims are reconsidered.  Also, it appears that development regarding the TDIU claim has not been completed.  A July 2015 letter to the Veteran requested that he ask his last employer to complete and return the enclosed VA Form 21-4192 (Request for Employment Information), and notified the Veteran that records were requested from Randolph AFB.  The AOJ should ensure that all development is complete prior to readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the South Texas Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record from May 2012 to October 2013, and from February 2015 to the present.

2.  Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  After completion of the above, schedule the Veteran for a new VA spine examination, with an examiner other than the June 2015 VA examiner, to determine the nature and etiology of his back disability.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's active duty service.

b)  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability was caused OR aggravated (permanently increased in severity) by the Veteran's service-connected right knee, ankle, and heel disabilities. 

In providing these opinions, the examiner is requested to provide a complete rationale with citation to relevant medical and competent lay evidence of record, including the Veteran's statements, and clearly explain the rationale for the opinions given.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Also, all development regarding the claim for TDIU must be completed.

5.  Then, readjudicate the issues on appeal, considering all of the evidence added to the claims file since the July 2014 SSOC (including the September 2014 VA examination).  If any benefit remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

